PER CURIAM:
In these consolidated appeals, Donell J. Blount, Sr., appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaints. We have reviewed the records and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. See Blount v. Williams, No. 7:05-cv-00556-GEC (W.D.Va. filed Mar. 23, 2007 & entered Mar. 26, 2007); Blount v. Gentry, No. 7:06-cv-00312, 2007 WL 1310163 (W.D.Va. filed May 2, 2007 & entered May 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.